Mr. Justice Graves delivered the opinion of the court. 3. Libel and slander, § 49*—when defense of privilege not available. The defense of privilege is not available where the speaking of the slanderous words was actuated by express malice. 4. Libel and slander, § 21*—when malice inferred. Where the words charged are actionable per se and were not spoken under circumstances rendering the speaking privileged, malice is inferred upon proof that the words were spoken and that they were false. 5. Libel and slander, § 161*—questions of law. Whether a slanderous communication was made on an occasion which was privileged is a question of law. 6. Appeal and error, § 1241*—when appellant cannot complain of inconsistent instructions. Appellant cannot complain that instructions given were inconsistent where the inconsistency arises from the giving of an improper instruction at her instance. 7. Damages, § 93*—rule in determining whether damages excessive. Where a plaintiff entitled to vindictive damages offered no proof of the financial worth of defendant, the question whether the verdict is excessive must be determined as if defendant were known to be penniless. 8. Libel and slander, § 155*—when damages awarded grossly excessive. In an action for slander, a verdict for twenty-five hundred dollars held grossly excessive, where it appeared that the suit was prosecuted in the hope of gain rather than to recover recompense for lacerated feelings, and there was no proof offered as to the financial worth of defendant.